DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. US 2011/0194992.
Regarding claims 1-3, Barton et al. teaches a hydrogen gas generating apparatus for using a fuel cell (Abstract). The reference teaches combining a solid reactant component which includes dry sodium borohydride, mixed with a solid catalyst and formed into a tablet, with a liquid reactant which is an aqueous acid solution (Para [0040]). There are four hydrogen atoms in NaBH4. The reference teaches that the liquid solution can contain greater than 5 weight percent acetic acid and that the molar ratio of the solution to the borohydride can be 7:1 which overlaps the claimed range and thus is considered prima facie obvious (MPEP §2144.05). 
Regarding claim 4, a person of ordinary skilled in the art would be motivated to use room temperature and atmospheric pressure as standard operating pressure. 
Regarding claim 6, the reference does not specify that less than 1% of water is produced.  However some water is expected to remain from the reactants in solution. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. It would have been within the skill of an ordinary person skilled in the art to determine a suitable or optimal amount of water present in the hydrogen, without undue experimentation. One would be motivated to adjust the water concentration to result in a purer hydrogen stream. 
Regarding claim 7, the reference teaches that heat is applied (Para [0035]). This indicates that a heater or source of heat is present in the dehydrogenation reactor. 
Regarding claim 8, the reference suggests the presence of a heating device so a foam is not required. 
Regarding claim 9, the reference teaches that a spring is used to force the liquid movement during dehydrogenation (Para [0054]). This is equivalent to a pumping device. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use any functionally equivalent element, such as a pump or gravity, for pumping the liquid reactant in the taught process. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. US 2011/0194992, in view of Keceli et al. “Ruthenium(III) acetylacetonate: A homogeneous catalyst in the hydrolysis of sodium borohydride”.
Regarding claim 5, Barton et al. teaches a ruthenium catalyst (Para [0038]). However a ruthenium catalyst that is an organic homogenous catalyst is not taught. 
Keceli et al. discloses that ruthenium(III) acetylacetonate was employed for the first time as homogeneous catalyst in the hydrolysis of sodium borohydride. Ruthenium(III) acetylacetonate was not reduced by sodium borohydride under the experimental conditions and remains unchanged after the catalysis (Abstract). The reference highlights the benefits of accelerated hydrogen production from dehydrogenation of sodium borohydride with this homogeneous catalyst (Pg. 88, right column, last para.). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the ruthenium (III) acetylacetonate catalyst of Keceli in the process of Barton in order to accelerate hydrogen production. 


Relevant Art
	CN106334561A teaches a method of sodium borohydride dehydrogenation using a cobalt plated nickel foam (Abstract). 
However, there is no teaching regarding using acid and water and hydrogen atoms in a ratio of 0.5-2: 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736    


/STEVEN J BOS/           Primary Examiner, Art Unit 1736